Citation Nr: 0938216	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by anxiety, forgetfulness, and irritability.

3.  Entitlement to service connection for a disability 
manifested by joint pain to the back, neck, and left ankle.

4.  Entitlement to service connection for a disability 
manifested by joint pain to the hands, hips, and knees.

5.  Entitlement to service connection for an intestinal 
disability.

6.  Entitlement to service connection for a disability 
manifested by headaches and dizziness.

7.  Entitlement to service connection for a disability 
manifested by rashes.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1989 to June 1992.  He had service in Southwest Asia from 
August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran failed, without apparent 
cause, to appear for a scheduled hearing in June 2007.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2009).  The 
issues remaining on appeal were remanded for additional 
development in September 2007.

The issues of entitlement to service connection for PTSD, for 
a disability manifested by anxiety, forgetfulness, and 
irritability, for a disability manifested by joint pain to 
the back, neck, left ankle, hands, hips, and knees, for an 
intestinal disability, for a disability manifested by 
headaches and dizziness, and for a disability manifested by 
rashes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in February 2002 and 
October 2007.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in October 2007.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The Board notes that the issues on appeal were remanded for 
additional development in September 2007, to include 
additional VA examinations and etiology opinions.  A review 
of the examination reports obtained concerning these matters 
dated in September 2008 and December 2008, however, include 
either factual inconsistencies, speculative opinions, or are 
so unsupported by rationale as to be inadequate for VA rating 
purposes.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board notes that further development is also required to 
obtain all available VA and private treatment records in 
order to resolve apparent inconsistencies in the evidence of 
record.  A November 2000 Salvation Army medical report noted 
the Veteran was hospitalized in October 2000 at the Woodhill 
Hospital.  It was also noted that he had complained of neck 
and back pain after stepping in front of an automobile.  The 
report noted he had received treatment at a VA medical 
facilities in Brooklyn, New York, in 1995 and in Manhattan, 
New York, in 1996 and from 1998 to 2000.  A March 2001 VA 
examination report noted he had received outpatient treatment 
at St. Mary's Hospital from October 2000 to February 2001.  
That same report indicated that the October 2000 
hospitalization was in response to a suicide attempt by 
walking in front of a car.  

In light of the conflicting opinions as to etiology in this 
case, all available treatment records should be obtained.  
The Board further finds that the Veteran's service personnel 
records should be obtained to clarify apparent 
inconsistencies as to his duties during active service.  A 
specific determination is also required on the Veteran's 
status as a combat veteran.  Therefore, additional 
development is required prior to appellate review.

The pertinent evidence that must be considered for an 
adequate determination for the claims for PTSD and a 
disability manifested by anxiety, forgetfulness, and 
irritability.

The available evidence of record includes service treatment 
records showing the Veteran, in his April 1992 report of 
medical history (for purposes of separation from service), 
reported depression or excessive worry.  He stated he worried 
about little things and had anxiety fits.  The examiner noted 
a medical history as described, but provided no additional 
comments.  The Veteran's April 1992 separation examination 
revealed a normal clinical psychiatric evaluation.  Records 
show he served as a cannon crewmember with service in 
Southwest Asia from August 1990 to April 1991.  There is no 
evidence of any medals or badges indicative of combat.  

VA general medical examination in February 1997 included a 
diagnosis of rule out PTSD.  On VA neurology examination in 
February 1997 the Veteran reported he had experienced head 
trauma with concussions on several occasions and complained 
of headaches and memory loss.  A neurological examination was 
within normal limits.  A diagnosis of tension headaches was 
provided.  

A March 1997 VA psychiatric examination included an Axis I 
diagnosis of PTSD.  It was noted the Veteran stated he had 
been involved in active combat in the Persian Gulf and that 
he had witnessed a lot of shooting, the burning of cities, 
and a lot of dead civilians and soldiers.  

In correspondence dated in May 1997 the Veteran stated he had 
been unable to maintain employment.  He asserted his anxiety 
left him gasping for air and that he experienced fatigue, 
irritability, joint pain, restlessness, and depression.  He 
stated he first noticed symptoms of serious heartburn after 
he began taking pills to protect against nerve agent or 
chemical attacks.  In a separate May 1997 statement he 
described events in February 1991 involving convoys through 
thousands of miles in hostile territory where he had seen 
death, destruction, pain, hunger, and suffering and smelled 
burnt flesh and the stench of death.  In a May 1997 statement 
the Veteran's mother reported he had not been the same since 
he returned from Desert Storm.  In an April 1998 statement 
she reported he was receiving treatment for anxiety, panic 
attacks, depression, and stress and that he had experienced 
emotional problems since returning from service in 1992.  

Private medical statements include an April 1998 report 
indicating a diagnosis of generalized anxiety disorder.  No 
opinion as to etiology was provided.  

A September 1998 report from the U.S. Army Center for 
Research of Unit Records (currently the U.S. Army and Joint 
Services Records Research Center (JSRRC)) noted that the 
Veteran was listed on the Department of Defense Persian Gulf 
Registry personnel data base as serving in Southwest Asia 
with the 1st Battalion, 319th Field Artillery (1st Bn, 319th FA) 
which was a subunit of the 82nd Airborne Division.  The 
report further noted that the Veteran had not provided 
sufficient information to conduct a meaning search to verify 
events related to his PTSD claim.  It was noted that only 
specific combat incidents could be verified and that a 
meaningful research effort required specific information as 
to each stressor.  Reports were provided which summarized the 
activities of the 82nd Airborne Division in Operation DESERT 
SHIELD/DESERT STORM and identified the Veteran's assigned 
unit as part of the 3rd Brigade (3d Bde).  The reports also 
show that from February 27, 1991, to March 24, 1991, units of 
the 3d Bde moved into Iraq securing an ammunition storage 
facility and an airfield.  It was noted that no servicemen 
from the 82nd Airborne Division were killed in action, but no 
information was provided identifying any enemy or civilian 
casualties.  There were 2,730 enemy prisoners of war and 
1,118 civilians received medical treatment.

Private medical statements include a January 2000 report with 
a diagnosis of major depressive reaction.  Records dated in 
November 2000 noted Axis I diagnoses of polysubstance 
dependence and a mood disorder.  This report from The 
Salvation Army also noted the Veteran was hospitalized in 
October 2000 at the Woodhill Hospital and that he had 
complained of neck and back pain after stepping in front of 
an automobile.  

On VA PTSD examination in March 2001 the Veteran reported 
that during service in Southwest Asia he saw dead and burning 
bodies and that he felt his life was at risk on a daily 
basis.  He stated that once he saw a dog eating a woman's 
remains.  He also stated that once he was beaten up by fellow 
servicemen.  The report noted his military "MOS" was "13 
bravo 1P para trooper first D."  The examiner found the 
Veteran's level of traumatic stress exposure was considered 
to be moderate to high.  It was noted he had a spotty work 
history following service and had been isolated with few 
friends and a significant psychosocial impairment.  The 
diagnoses included an Axis I diagnosis of PTSD and an Axis IV 
diagnosis of exposure to war.  

A March 2001 VA chronic fatigue syndrome examination found 
the Veteran's fatigue could be explained by insomnia related 
to his symptoms of anxiety and paranoia associated with PTSD.  
It was noted he reported the onset of headaches in the 1990's 
described as with suborbital pressure associated with nausea 
and occasional vomiting.  

VA examinations in March 2001 included diagnoses of vascular 
headaches that were probably migraines with aura and cervical 
and lumbosacral strain.  A March 2001 Gulf War Guidelines 
addendum included diagnoses of vascular headaches and PTSD.  
It was noted there were no unexplained illnesses.  

VA treatment records dated in December 2004 noted an 
assessment of major depression with psychotic features and 
rule out PTSD.  A January 2005 statement from a VA staff 
psychiatrist noted the Veteran was being treated for a 
psychotic disorder.  

In a February 2005 supplemental statement of the case the RO 
found the Veteran's reported stressors of having seen dead 
bodies was credible, but that recent VA reports did not show 
a firm diagnosis of PTSD.  In a September 2007 decision the 
Board concurred with the RO's determination that the 
Veteran's reported stressors of having seen dead bodies was 
credible and found that based upon the service department 
reports demonstrating combat activity in the areas where the 
Veteran served in Southwest Asia this stressor was verified.  

Private medical records dated in August 2007 included 
diagnoses of depression and PTSD.  An October 2007 report 
noted a diagnosis of major depression versus schizoaffective 
disorder.  

On VA PTSD examination in September 2008 the Veteran reported 
that he experienced combat when he was caught in the middle 
of a fire fight.  The report noted that he was in Desert 
Storm in 1992 and that he was in combat in the Persian Gulf.  
The examiner also noted the Veteran talked of the guard space 
in Basra and that after air strikes the soldiers had 
scavenged and taken gold off of decreased persons.  He stated 
he saw someone cut off a finger to get a ring and that he 
knew of someone who had mailed an arm home.  He also stated 
he saw a man who was burnt to death and was still clutching 
the steering wheel of his vehicle.  The examiner noted Axis I 
diagnoses of chronic PTSD, recurrent major depression, 
psychosis, not otherwise specified, and phobia of heights.  
It was also noted that these were caused by a direct result 
of his military experiences.  No specific military 
experiences, however, were identified.

A September 2008 neurological disorders examination report 
noted the Veteran described a history of service as a 
paratrooper with 46 jumps.  He also reported that he had 
developed headaches, cervical and lumbosacral pain, and a 
fear of heights.  The examiner, E.H., M.D., provided 
diagnoses of cervicogenic headaches secondary to cervical 
facet syndrome, left cervical radiculopathy, lumbosacral 
facet syndrome, and fear of heights.  It was noted that all 
of these were service connected, but no rationale for the 
opinions were provided.  In a December 2008 addendum report 
Dr. E.H. noted the claims file was reviewed in its entirety 
and, in essence, reiterated the service nexus opinions based 
upon review of the claims file, history, and physical 
examination.  No specific rationale was identified.  

The pertinent evidence that must be considered for an 
adequate determination for the claims for a disability 
manifested by joint pain to the back, neck, and left ankle 
and a disability manifested by joint pain to the hands, hips, 
and knees.

The available evidence of record includes service treatment 
records showing the Veteran was treated for a left ankle 
sprain in February 1990 and back contusion in September 1990.  
In his April 1992 report of medical history he reported 
complaints including arthritis, rheumatism, or bursitis, 
recurrent back pain, trick or locked knee, and foot trouble.  
He stated he experienced arthritis pains in his arms, hands, 
and back because of exposure to cold and damp weather, that 
he hurt his lower back in a parachute jump, and that 
occasionally his left knee popped out.  The examiner noted a 
medical history as described, but provided no additional 
comments.  The Veteran's April 1992 separation examination 
revealed normal clinical evaluations as to the pertinent 
issues on appeal.  

In correspondence dated in October 1996 the Veteran stated he 
had experienced lower back pains and joint swelling in his 
hands, ankles, knees, and hips.  In a November 1996 statement 
he requested service connection for multiple disorders as a 
result of Agent Orange exposure and Persian Gulf War 
experiences.  

On VA Persian Gulf examination in October 1996 the Veteran 
stated he had fallen and had been treated for a back injury.  
He complained of joint pains which began in 1993 to the 
knees, left ankle, and left hip.  X-rays for the feet, 
ankles, hips, knees, and hands were normal.  There was no 
evidence of edema and there was full range of motion to all 
joints.  The diagnoses included joint pains and a possible 
left hip problem.  

On VA general medical examination in February 1997 the 
Veteran reported complaints including joint pain.  The 
examination findings were essentially negative.  The February 
1997 VA spinal examination, it was noted the Veteran walked 
erect with no list, tilt, or limp.  There was no evidence of 
paravertebral muscle spasm.  The February 1997 VA joints 
examination found no evidence of swelling to the examined 
joints and no instability to the knees.  X-ray examination 
revealed right acetabular roof possibly representative of an 
old hip injury or calcification of a tendon.  X-rays of the 
knees, elbows, right shoulder, and lumbosacral spine were 
unremarkable.  

Private medical statements dated in November 2000 noted that 
the Veteran had neck and back pain as a result of a motor 
vehicle accident.  Records indicate he was struck by an 
automobile.

A March 2001 VA chronic fatigue syndrome examination found 
the Veteran's fatigue could be explained by insomnia related 
to his symptoms of anxiety and paranoia associated with PTSD.  
It was noted he complained of pain, locking, and swelling in 
the hands, elbows, shoulders, hips, knees, and ankles.  

VA neurology examination in March 2001 included diagnoses of 
vascular headaches that were probably migraines with aura and 
cervical and lumbosacral strain.  A March 2001 Gulf War 
Guidelines addendum included diagnoses of vascular headaches, 
lumbosacral strain, PTSD, and gastroesophageal reflux 
disease.  It was noted there were no unexplained illnesses.  

On VA joints examination in September 2008 the Veteran 
complained of multiple joint problems, including to the left 
ankle, knees, and hips, secondary to parachute jumps in 
service.  He reported chronic pain to these joints with 
stiffness and intermittent giving way of the knees.  The 
examiner, R.K., M.D., noted that X-ray studies revealed the 
left ankle, knees, and hips were within normal limits.  The 
diagnoses were left ankle sprain, bilateral patello-femoral 
syndrome, and no intrinsic pathology of the hips.  Dr. K. 
stated that as service medical records were noncontributory 
to any joint problems in service, an opinion relating the 
present disorders to service could not be provided without 
resort to mere speculation.  Although Dr. K. reported the 
claims file was reviewed, no acknowledgement or comment as to 
the February 1990 service treatment report noting a left 
calcaneofibular ligament sprain or the April 1992 report of 
medical history of hand and arm arthritis and left knee 
popping out was provided.  In a hands examination Dr. K. 
noted X-rays studies revealed hands within normal limits.  
The diagnosis was no intrinsic pathology of the hands.  

In a September 2008 VA spine examination report Dr. R.K. 
noted studies revealed mild degenerative disc disease of the 
cervical and thoracic spine and old compression fracture of 
the L5 vertebral body.  Dr. R.K. stated that the claims file 
was reviewed and that the records were noncontributory to 
joint problems in service; however, no acknowledgement or 
comments were provided as to service treatment records noting 
back pain in September 1990 and the report in April 1992 of a 
history of a low back injury in a parachute jump nor was any 
comment provided as to the November 2000 private medical 
report indicating neck and back pain as a result of a post-
service motor vehicle accident.  It was Dr. R.K.'s opinion 
that even though service medical records were noncontributory 
for spinal problems in service it was at least as likely as 
not that the Veteran's old compression deformity could have 
happened with parachute jumping and that cervical and 
thoracic spine degenerative disc disease could have developed 
gradually secondary to repeated trauma with parachute jumps.  

A September 2008 neurological disorders examination report 
noted the Veteran described a history of service as a 
paratrooper with 46 jumps.  He also reported that he had 
developed headaches, cervical and lumbosacral pain, and a 
fear of heights.  The examiner, E.H., M.D., provided 
diagnoses of cervicogenic headaches secondary to cervical 
facet syndrome, left cervical radiculopathy, lumbosacral 
facet syndrome, and fear of heights.  It was noted that all 
of these were service connected, but no rationale for the 
opinions were provided.  In a December 2008 addendum report 
Dr. E.H. noted the claims file was reviewed in its entirety 
and, in essence, reiterated the service nexus opinions based 
upon review of the claims file, history, and physical 
examination.  No specific rationale was identified.  

	(CONTINUED ON NEXT PAGE)


The pertinent evidence that must be considered for an 
adequate determination for the claim for an intestinal 
disability.

The available evidence of record includes service treatment 
records showing the Veteran was treated for viral 
gastroenteritis in May 1990 and constipation in August 1991.  
In his April 1992 report of medical history he reported 
complaints including frequent indigestion.  He stated that he 
had indigestion as a result of eating pre-packaged field 
rations and that he had occasional rectal irritations.  The 
examiner noted a medical history as described, but provided 
no additional comments.  The Veteran's April 1992 separation 
examination revealed a normal clinical intestinal evaluation.  

In correspondence dated in October 1996 the Veteran stated he 
had experienced constipation and intestinal pains.  In a 
November 1996 statement he requested service connection for 
multiple disorders as a result of Agent Orange exposure and 
Persian Gulf War experiences.  

On VA Persian Gulf examination in October 1996 the Veteran 
stated he had experienced heartburn and diarrhea while in 
Southwest Asia.  He stated he had experienced problems with 
constipation and heartburn.  Examination revealed no noted 
abdominal pathology and the examiner noted no hemorrhoids on 
rectal examination.  The diagnoses included heartburn and 
constipation.  

In correspondence dated in May 1997 the Veteran stated first 
noticed symptoms of serious heartburn after he began taking 
pills to protect against nerve agent or chemical attacks.  

A March 2001 VA general medical examination included 
diagnoses of gastroesophageal disease onset in 1990.  No 
rational for the etiology opinion was provided.  A March 2001 
VA chronic fatigue syndrome examination found the Veteran's 
fatigue could be explained by insomnia related to his 
symptoms of anxiety and paranoia associated with PTSD.  It 
was noted he reported the onset of headaches in the 1990's 
described as with suborbital pressure associated with nausea 
and occasional vomiting.  A March 2001 Gulf War Guidelines 
addendum included a diagnosis of gastroesophageal reflux 
disease.  It was noted there were no unexplained illnesses.  

Private medical records dated in March 2005 noted the Veteran 
had been provided a diagnosis of irritable bowel syndrome.

On VA intestines examination in September 2008 the Veteran 
complained of gastroesophageal reflux disease (GERD) which 
was first manifest as severe heartburn in 1991.  A diagnosis 
of GERD was provided.  In an October 2008 digestive disorders 
examination report addendum the examiner noted that the 
Veteran was treated for gastroenteritis in May 1990 and 
constipation in August 1991 which resolved in service, but 
that he had no present intestinal disability.  The examiner 
provided an etiology opinion as to GERD, but pertinent 
information from that opinion was omitted apparently due to a 
printing error.  The examiner provided no comments as to the 
private medical records dated in March 2005 noting a 
diagnosis of irritable bowel syndrome.

The pertinent evidence that must be considered for an 
adequate determination for the claim for a disability 
manifested by headaches and dizziness.

The available evidence of record includes service treatment 
records showing the Veteran, in his April 1992 report of 
medical history, reported complaints including frequent or 
severe headaches.  He stated that his headaches were due to 
loud noise exposure as a result of his artillery service and 
that he had indigestion as a result of eating pre-packaged 
field rations.  The examiner noted a medical history as 
described, but provided no additional comments.  The 
Veteran's April 1992 separation examination revealed a normal 
clinical evaluation.  

In correspondence dated in October 1996 the Veteran stated he 
had experienced headaches.  In a November 1996 statement he, 
in essence, requested entitlement to multiple disorders as a 
result of Agent Orange exposure and Persian Gulf War 
experiences.  

On VA Persian Gulf examination in October 1996 the Veteran 
stated he had experienced right-sided headaches since 1991.  
The diagnoses included headaches.  

On VA general medical examination in February 1997 the 
Veteran reported complaints including headaches.  The 
examination findings were essentially negative.  

On VA neurology examination in February 1997 the Veteran 
reported he had experienced head trauma with concussions on 
several occasions and complained of headaches and memory 
loss.  A neurological examination was within normal limits.  
A diagnosis of tension headaches was provided.  

VA neurology examination in March 2001 included diagnoses of 
vascular headaches that were probably migraines with aura and 
cervical and lumbosacral strain.  A March 2001 Gulf War 
Guidelines addendum included a diagnosis of vascular 
headaches.  It was noted there were no unexplained illnesses.  

A September 2008 neurological disorders examination report 
noted the Veteran described a history of service as a 
paratrooper with 46 jumps.  He also reported that he had 
developed headaches, cervical and lumbosacral pain, and a 
fear of heights.  The examiner, E.H., M.D., provided 
diagnoses of cervicogenic headaches secondary to cervical 
facet syndrome, left cervical radiculopathy, lumbosacral 
facet syndrome, and fear of heights.  It was noted that all 
of these were service connected, but no rationale for the 
opinions were provided.  In a December 2008 addendum report 
Dr. E.H. noted the claims file was reviewed in its entirety 
and, in essence, reiterated the service nexus opinions based 
upon review of the claims file, history, and physical 
examination.  No specific rationale was identified.  

The pertinent evidence that must be considered for an 
adequate determination for the claims for a disability 
manifested by rashes.

The available service treatment records are negative for 
complaint, treatment, or diagnosis of a skin disorder.  The 
Veteran's April 1992 separation examination revealed a normal 
clinical evaluation of the skin.

In correspondence dated in October 1996 the Veteran stated he 
had experienced a recurring genital rash.  In a November 1996 
statement he requested entitlement to service connection for 
multiple disorders as a result of Agent Orange exposure and 
Persian Gulf War experiences.  

On VA Persian Gulf examination in October 1996 the Veteran 
stated he had experienced an itchy inguinal area rash while 
in Southwest Asia.  The examiner noted the Veteran's skin was 
clear.  

A February 1997 VA skin examination revealed residuals of 
bilateral recurrent herpes labialis.  It was noted there was 
secondary pigmentation in the crural folds.  

A March 2001 VA general medical examination included a 
diagnosis of an inguinal rash onset in 1990.  No rational for 
this opinion was provided.  

On VA skin examination in March 2001 the Veteran complained 
of a recurrent monthly rash in the groin area onset in 1990.  
He stated he experienced pruritus when the rash was present.  
The examiner noted there was slight hyperpigmentation on the 
inner thighs, but no clinical evidence of any inguinal rash 
upon examination.  A March 2001 Gulf War Guidelines addendum 
noted there were no unexplained illnesses.  

On VA skin diseases examination in September 2008 the Veteran 
complained of an intermittent groin rash with itching and 
tenderness.  He reported the disorder began during active 
service in 1990.  An examination revealed eczema to the 
bilateral groin area with minimal hyperpigmentation.  The 
area affected was not an exposed area and it affected less 
than one percent of the entire body.  The diagnosis was post-
inflammatory pigment change.  A separate scars examination 
report noted there was no active rash and no residual scars.  
A diagnosis of mild hyperpigmentation to the groin skin was 
provided.  In a December 2008 addendum the examiner stated 
that in the absence of a present rash no comments could be 
provided as to any relationship to active service.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the issues on appeal.  
He should be specifically requested to 
provide information pertinent to his 
treatment in 2000 and 2001 at the 
Woodhill Hospital and St. Mary's 
Hospital.  After the Veteran has signed 
the appropriate releases, records should 
be obtained and associated with the 
claims folder.  Appropriate efforts 
should be taken to obtain all pertinent 
VA treatment records, to include records 
from VA medical facilities in Brooklyn, 
New York, dated in 1995 and from 
Manhattan, New York, dated from 1996 to 
2000.  An additional, legible copy of the 
October 2008 VA digestive disorders 
examination report addendum must be 
obtained.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be requested to 
provide additional specific information 
as to any traumatic events or incidents 
of actual combat with the enemy he 
experienced during service in Southwest 
Asia.

3.  Appropriate efforts should be taken 
to obtain the Veteran's service personnel 
records.

4.  If sufficient specific information is 
provided and additional development is 
necessary, the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
should be requested to verify the 
Veteran's claimed stressors and incidents 
of actual combat with the enemy.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

5.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  A specific determination 
is also required as to the Veteran's 
status as a combat veteran.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The Veteran should be 
notified of these determinations and 
afforded the opportunity to respond  

6.  The Veteran should be scheduled for 
an examination by a VA psychiatrist.  The 
physician should be informed as to which 
of the claimed stressors or identified 
events have been verified.  All indicated 
tests and studies are to be performed.  
Based on a review of the record, and 
examination of the Veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
he has PTSD related to a verified event 
in service or a disability manifested by 
anxiety, forgetfulness, and irritability 
as a result of service in Southwest Asia.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.  

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the he has a disability or 
disabilities manifested by joint pain to 
the back, neck, left ankle, hands, hips, 
and knees, to include as a result of an 
injury or disease incurred in service, an 
undiagnosed illness as a result of 
service in Southwest Asia, or as a result 
of a service-connected disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  Any opinion provided 
should be reconciled with the prior 
medical findings of record.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

8.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the he has a disability 
manifested by headaches and dizziness, to 
include as a result of an injury or 
disease incurred in service, an 
undiagnosed illness as a result of 
service in Southwest Asia, or a service-
connected disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

9.  The Veteran should be scheduled for 
an appropriate VA skin or skin disease 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
he has a disability manifested by rashes 
to include as a result of an injury or 
disease incurred in service, an 
undiagnosed illness as a result of 
service in Southwest Asia, or a service-
connected disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

10.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

11.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues remaining on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

